Title: Naturalization, [1 January] 1795
From: Madison, James
To: 




[1 January 1795]

   
   The House took up the naturalization bill.


As to the granting of privileges to aliens, Mr. Madison remarked, that there was no class of emigrants from whom so much was to be apprehended as those who should obtain property in shipping. Much greater mischief was to be feared from them than from any influence in votes, at an election. If he were disposed to make any distinction of one class of emigrants more than another, as to the length of time before they would be admitted citizens, it would be as to the mercantile people. We understood the meaning of the member to be that these persons may, by possessing themselves of American shipping and seamen, be enabled clandestinely to favour such particular nations in the way of trade, as they may think proper.



   
   Philadelphia Gazette, 2 Jan. 1795. The House approved the amendments reported by the Committee of the Whole. For a similar statement advocating strict rules for admitting foreign merchants to American citizenship, see JM to Richard Peters, 22 Feb. 1819, Madison, Writings (Hunt ed.)Gaillard Hunt, ed., The Writings of James
          Madison (9 vols.; New York, 1900–1910)., 8:424–25.




[1 January 1795]

   
   Giles revived his amendment requiring prospective citizens to renounce titles of nobility. Dexter opposed the amendment. “He imagined that, by the same mode of reasoning, we might hinder his holiness the Pope from coming into this country. He entered at some length into the ridicule of certain tenets in the Roman Catholic religion…. Mr. Dexter thought that priestcraft had done more mischief than aristocracy.”


Mr. Madison said that the question was not perhaps so important as some gentlemen think it, nor of so little consequence as others seem to think it. It is very probable that the spirit of republicanism will pervade a great part of Europe. It is hard to guess what numbers of titled characters may, by such an event, be thrown out of that part of the world. What can be more reasonable than that when crouds of them come here, they should be forced to renounce every thing contrary to the spirit of the constitution. He did not approve the ridicule attempted to be thrown out on the Roman Catholics. In their religion, there was nothing inconsistent with the purest republicanism. In Switzerland, about one half of the Cantons were of the Roman Catholic persuasion. Some of the most democratical Cantons were so; Cantons, where every man gave his vote for a Representative. Americans had no right to ridicule Catholics. They had, many of them, proved good citizens, during the revolution. As to hereditary titles, they were proscribed by the constitution. He would not wish to have a citizen who refused such an oath.



   
   Philadelphia Gazette, 2 Jan. 1795.




[1 January 1795]

   
   Giles called for a roll-call vote on his amendment. Dexter offered to vote for the amendment if it was revised to require a prospective citizen to renounce not only titles of nobility but also possession of slaves, “and declare that he holds all men free and equal.”


Mr. Madison mentioned regulations adopted in Virginia for gradually reducing the number of slaves. None were allowed to be imported into the state.
The operation of reducing the number of slaves was going on as quickly as possible. The mention of such a thing in the house had in the mean time a very bad effect on that species of property, otherwise, he did not know but what he should have voted for the amendment of Mr. Dexter. It had a dangerous tendency on the minds of these unfortunate people.



   
   Philadelphia Gazette, 2 Jan. 1795.




